Exhibit 10.4


New York, New York

As of June __, 2009

FORM OF CARVE OUT GUARANTY

THIS CARVE OUT GUARANTY (this “Guaranty”) is entered into as of June __, 2009,
by FELCOR LODGING TRUST INCORPORATED (“Guarantor”), in favor of JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, “Administrative Agent”)
for the banks and other financial institutions (“Lenders”) that are parties to
the Loan Agreement described below.

1.         FelCor/JPM Hospitality (SPE), L.L.C., a Delaware limited liability
company, and DJONT/JPM Hospitality Leasing (SPE), L.L.C., a Delaware limited
liability company (each, a “Borrower” and collectively, “Borrowers”), are
parties to the Term Loan Agreement dated as of June __, 2009 (as the same may be
amended, supplemented or modified from time to time, the “Loan Agreement”),
among Borrowers, Administrative Agent, and Lenders pursuant to which Lenders
have agreed, among other things, to make a Loan to Borrower.

2.         Guarantor has indirect equity ownership interests in Borrowers, and
Guarantor will derive substantial direct and indirect benefits from the making
of the Loan.

3.         It is a condition precedent to the obligations of Lenders to make the
Loan to Borrowers that Guarantor shall execute and deliver this Guaranty in
favor of Administrative Agent, for the benefit of Lenders.

NOW THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is hereby
acknowledged, and in consideration of the Loan, any credit and/or financial
accommodation heretofore or hereafter from time to time made or granted to
Borrowers under the Loan Documents by Administrative Agent and Lenders, each
Guarantor hereby furnishes its guaranty of the Guaranteed Obligations (as
hereinafter defined) as follows:

Section 1.        Certain Definitions. All capitalized words and phrases not
otherwise defined herein shall have the meanings ascribed to them in the Loan
Agreement.

 

Section 2.

Nature and Scope of Guaranty.

Guarantor hereby absolutely and unconditionally guarantees to Administrative
Agent the prompt and unconditional payment of the Guaranteed Obligations (as
hereinafter defined) when due (after any applicable notice, grace, or cure
periods, if any, set forth in the Loan Documents), subject to the terms hereof.

The term “Guaranteed Obligations” as used in this Guaranty shall mean the
obligations or liabilities of any Borrower to Administrative Agent or the
Lenders for any Loss (as hereinafter defined) actually incurred by
Administrative Agent or the Lenders and owed to it by one or more Borrowers
under the Loan Agreement or any of the other Loan Documents arising out of or in
connection with any Recourse Event (as hereinafter defined).

 

1

 



--------------------------------------------------------------------------------

The term “Loss” as used in this Guaranty shall mean any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, fines,
penalties, charges, fees, expenses, judgments, awards, and amounts paid in
settlement of whatever kind or nature (including but not limited to reasonable
attorneys’ fees and other costs of defense) and including, without limitation,
the amount of any Taxes, Other Charges, charges for labor or materials or other
charges (that Borrower fails to pay) described in clause (e) of the definition
of Recourse Event below.

The term “Recourse Event” as used in this Guaranty shall mean any one or more of
the following:

(a)       fraud or material misrepresentation in connection with the execution
and the delivery of the Loan Agreement or any of the Loan Documents;

(b)       a Borrower’s misapplication or misappropriation of Rents received by a
Borrower after the occurrence and during the continuance of a Lockbox Trigger
Event (provided that in no event will it be deemed a “misapplication” or
“misappropriation” as such terms are used in this Guaranty for any Borrower to
use any funds or other amounts in a manner expressly permitted by the Loan
Documents including to pay debt service on the Loans or to the extent paid to
Administrative Agent, for the benefit of the Lenders);

(c)       a Borrower’s misapplication or misappropriation of Security Deposits
or Rents collected more than thirty (30) days in advance;

(d)       a Borrower’s misapplication or the misappropriation of Insurance
Proceeds or Awards;

(e)       a Borrower’s failure to pay Taxes, Other Charges, charges for labor or
materials or other charges that can create Liens (other than Permitted Liens) on
the Collateral Properties;

(f)        a Borrower’s failure to return or to reimburse Administrative Agent
for all Personal Property taken from any Collateral Properties by or on behalf
of any Borrower and not replaced with Personal Property of comparable utility
and value that is subject to perfected, first-priority Liens in favor of
Administrative Agent (subject to Permitted Liens), excluding dispositions
permitted pursuant to Section 8.08 of the Loan Agreement;

(g)       any act of intentional waste or arson to any Collateral Property by
any Borrower, any other Loan Party, or any Principal or any Affiliate thereof;

(h)       any fees or commissions paid by any Borrower to any Principal or any
Affiliate of any Borrower or any other Loan Party in violation of the terms of
the Loan Agreement or any of the Loan Documents;

(i)        a Borrower’s failure to comply with the provisions of Sections 6.37
and 7.18 of the Loan Agreement;

 

2

 



--------------------------------------------------------------------------------

(j)        any Casualty due to any Borrower’s failure to obtain the insurance
required pursuant to Section 9.01 of the Loan Agreement;

(k)       any Event of Default under Section 7.10 of the Loan Agreement that
remains uncured after ten (10) Business Days’ written notice to Borrowers;

(l)        if any Ground Lease is modified or terminated other than in
accordance with the terms of the Loan Agreement;

(m)      any Loss paid to a Franchisor or any Affiliate thereof (including,
without limitation, any termination or similar fees by, or on behalf of,
Operating Lessee) resulting from a termination of the franchise license
agreement(s) relating to any Collateral Property, except to the extent that such
termination was expressly permitted under the Loan Documents and occurred at a
time when no Event of Default existed;

(n)       a determination by a court of competent jurisdiction by final and
nonappealable judgment that a Borrower acted in bad faith or for the primary
purpose of delaying or hindering Administrative Agent in connection with a
Borrower’s contest of any foreclosure action or any other exercise by
Administrative Agent for the benefit of the Secured Parties of their remedies
following an Event of Default;

(o)        a determination by a court of competent jurisdiction by final and
nonappleable judgment that a transfer of any Collateral Property to a Borrower
was a fraudulent transfer or fraudulent conveyance;

(p)       a Borrower’s failure to abide by restrictions against commingling of
monies in Accounts pursuant to Sections 3.02(c) and Section 6.34(f) of the Loan
Agreement;

(q)       a determination by the appropriate taxing authority that transfer
taxes were due and payable in connection with the transfer, lease or any
sublease of any of the Collateral Properties to a Borrower; and

(r)        a Borrower’s failure to deliver a Ground Lease estoppel and consent
agreement with respect to the Houston Ground Lease, in a form and substance
reasonably satisfactory to the Administrative Agent as of the date hereof;
provided that the scope of the guaranty of the Guaranteed Obligations provided
under this clause (s) shall equal but not exceed the Release Price of the
Houston Property and shall immediately terminate upon receipt by Administrative
Agent of such estoppel and consent agreement.

It is expressly understood and agreed that this is a continuing guaranty and
that the obligations of Guarantor hereunder are and shall be absolute under any
and all circumstances, without regard to the validity, regularity or
enforceability of any Note, the Loan Agreement, or the other Loan Documents, a
true copy of each of said documents Guarantor hereby acknowledges having
received and reviewed.

Section 3.        Subrogation. Any indebtedness of a Borrower to Guarantor now
or hereafter existing (including, but not limited to, any rights to subrogation
Guarantor may have as a result of any payment by Guarantor under this Guaranty),
together with any interest thereon,

 

3

 



--------------------------------------------------------------------------------

shall be, and such indebtedness is, hereby deferred, postponed and subordinated
to the prior payment in full of the Obligations. Until payment in full of the
Obligations (and including interest accruing on any Note after the commencement
of a proceeding by or against a Borrower under any Debtor Relief Laws and the
regulations adopted and promulgated pursuant thereto, which interest the parties
agree shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in cases under any
Debtor Relief Laws generally), Guarantor agrees not to accept any payment or
satisfaction of any kind of indebtedness of any Borrower to Guarantor and hereby
assigns such indebtedness to Administrative Agent, including the right to file
proof of claim and to vote thereon in connection with any such proceeding under
any Debtor Relief Laws, including the right to vote on any plan of
reorganization. Further, if Guarantor shall comprise more than one Person
Guarantor agrees that until such payment in full of the Obligations, (a) no one
of them shall accept payment from the others by way of contribution on account
of any payment made hereunder by such party to Administrative Agent, (b) no one
of them will take any action to exercise or enforce any rights to such
contribution, and (c) if Guarantor should receive any payment, satisfaction or
security for any indebtedness of a Borrower to Guarantor or for any contribution
by the others of Guarantor for payment made hereunder by the recipient to
Administrative Agent, the same shall be delivered to Administrative Agent in the
form received, endorsed or assigned as may be appropriate for application on
account of, or as security for, the Obligations, and until so delivered, shall
be held in trust for Administrative Agent as security for the Obligations.

Section 4.        Expenses of Enforcement. Guarantor agrees that Guarantor will
reimburse Administrative Agent, to the extent that such reimbursement is not
made by a Borrower or any other Loan Party, for all expenses (including counsel
fees and disbursements) incurred by Administrative Agent in connection with the
collection of the Guaranteed Obligations or any portion thereof or with the
enforcement of this Guaranty.

Section 5.        Application of Monies. Subject to the terms of the Loan
Agreement, all monies available to Administrative Agent for application in
payment or reduction of the Obligations may be applied by Administrative Agent
in such manner and in such amounts and at such time or times and in such order
and priority as Administrative Agent may see fit to the payment or reduction of
such portion of the Obligations as Administrative Agent may elect.

Section 6.        Waivers. Guarantor hereby waives notice of the acceptance
hereof, presentment, demand for payment, protest, notice of protest, or any and
all notice of non-payment, non-performance or non-observance, or other proof,
notice of intention to accelerate, notice of acceleration, or notice or demand,
whereby to charge Guarantor therefor.

Guarantor further agrees that the validity of this Guaranty and the obligations
of Guarantor hereunder shall in no way be terminated, affected or impaired (a)
by reason of the assertion by Administrative Agent of any rights or remedies
which it may have under or with respect to either the Loan Agreement, any Note,
or the other Loan Documents, against any Person obligated thereunder or the
Collateral Properties covered under the Loan Agreement, or (b) by reason of any
failure to file or record any of such instruments or to take or perfect any
security intended to be provided thereby, or (c) by reason of the release of any
of the Collateral Properties covered under the Loan Agreement or other
collateral for the Loan, or (d) by reason of Administrative Agent’s failure to
exercise, or delay in exercising, any such right or remedy or

 

4

 



--------------------------------------------------------------------------------

any right or remedy Administrative Agent may have hereunder or in respect to
this Guaranty, or (e) by reason of the commencement of a case under any Debtor
Relief Laws by or against any Person obligated under the Loan Agreement, any
Note, or the other Loan Documents, or (f) by reason of any transfer or
assignment of the Loan by Administrative Agent or (g) by reason of any payment
made on the Obligations or any other indebtedness arising under the Loan
Agreement, any Note, or the other Loan Documents, whether made by a Borrower or
Guarantor or any other Person, which is required to be refunded pursuant to any
Debtor Relief Laws; it being understood that no payment so refunded shall be
considered as a payment of any portion of the Obligations, nor shall it have the
effect of reducing the liability of Guarantor hereunder. It is further
understood, that if a Borrower shall have taken advantage of, or be subject to
the protection of, any provision in any Debtor Relief Laws, the effect of which
is to prevent or delay Administrative Agent from taking any remedial action
against a Borrower, including the exercise of any option Administrative Agent
has to declare the Obligations due and payable on the happening of any Event of
Default or event by which under the terms of the Loan Agreement, any Note, or
the other Loan Documents, the Obligations shall become due and payable,
Administrative Agent may, as against Guarantor, nevertheless, declare the
Obligations due and payable and enforce any or all of its rights and remedies
against Guarantor provided for herein.

Section 7.        Covenants and Representations. Guarantor further covenants
that this Guaranty shall remain and continue in full force and effect as to any
modification, extension or renewal of the Loan Agreement, any Note, or the other
Loan Documents, that Administrative Agent shall not be under a duty to protect,
secure or insure any Collateral Property covered under the Loan Agreement, and
that other indulgences or forbearance may be granted under any or all of such
documents, all of which may be made, done or suffered without notice to, or
further consent of, Guarantor.

Guarantor represents and warrants to Administrative Agent and Lenders that:

(a)       Guarantor (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, and (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute, deliver and perform its obligations under this Guaranty and
consummate the transactions contemplated hereby;

(b)       Guarantor has taken all necessary action to authorize the execution,
delivery and performance of this Guaranty;

(c)       this Guaranty has been duly executed and delivered by or on behalf of
Guarantor and constitutes legal, valid and binding obligations of Guarantor
enforceable against Guarantor in accordance with its terms, subject only to
applicable Debtor Relief Laws, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); and

(d)       the execution, delivery and performance of this Guaranty by Guarantor
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any Lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of Guarantor pursuant

 

5

 



--------------------------------------------------------------------------------

to the terms of its Organizational Documents, any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement, franchise
agreement, or other agreement or instrument to which Guarantor is a party or by
which any of Guarantor’s property or assets is subject, nor will such action
result in any violation of the provisions of any applicable statute or any
applicable order, rule or regulation of any court or Governmental Authority or
body having jurisdiction over Guarantor or any of Guarantor’s other assets, and
any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Guarantor of this Guaranty has been obtained and is in full force
and effect, in each case if Guarantor’s noncompliance with this clause (d) would
reasonably be expected to have a Material Adverse Effect.

As a further inducement to Administrative Agent to make the Loan and in
consideration thereof, Guarantor further covenants and agrees (a) that in any
action or proceeding brought by Administrative Agent against Guarantor on this
Guaranty, Guarantor shall and does hereby waive trial by jury, (b) that a New
York State District Court in New York County, New York, or, in a case involving
diversity of citizenship, the United States District Court located in the
Borough of Manhattan in New York, New York, shall have exclusive jurisdiction of
any such action or proceeding, and (c) that service of any summons and complaint
or other process in any such action or proceeding may be made by registered or
certified mail directed to Guarantor at Guarantor’s address set forth in Section
9 below, Guarantor waiving personal service thereof. Nothing in this Guaranty
will be deemed to preclude Administrative Agent from bringing an action or
proceeding with respect hereto in any other jurisdiction.

Section 8.        Guaranty of Payment. This is a guaranty of payment, and not of
collection, and upon any Event of Default of any Borrower under the Loan
Agreement, any Note, or the other Loan Documents, Administrative Agent may, at
its option, proceed directly and at once, without notice to any Borrower,
against Guarantor to collect and recover the full amount of the liability
hereunder or any portion thereof, without proceeding against any Borrower or any
other Person, or foreclosing upon, selling, or otherwise disposing of or
collecting or applying against any of the mortgaged property or other collateral
for the Loan. Guarantor hereby waives the pleading of any statute of limitations
as a defense to the obligation hereunder.

Section 9.        Notices. All notices required or permitted hereunder shall be
given and shall become effective as provided in the Loan Agreement. Notices to
Guarantor shall be addressed as follows:

c/o FelCor Lodging Trust Incorporated

545 E. John Carpenter Freeway, Suite 1300

Irving, Texas 75062

Attention: General Counsel

Facsimile No.: (972) 444-4949

 

With a copy to:

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, TX 75201-4675

Attention: Robert W. Dockery, Esq.

Facsimile No.: (214) 969-4343

 

6

 



--------------------------------------------------------------------------------

Section 10.      Successors and Assigns; Change in Organization. Each reference
herein to Administrative Agent shall be deemed to include its successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to Lenders shall be deemed to include their successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to Guarantor shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and permitted assigns of
Guarantor, all of whom shall be bound by the provisions of this Guaranty.

If Guarantor is a partnership, the agreements herein contained shall remain in
force and be applicable, notwithstanding any changes in the individuals or
entities comprising the partnership, and the term “Guarantor,” as used herein,
shall include any alternate or successor partnership, but any predecessor
partnership and their partners shall not thereby be released from any liability.
If Guarantor is a corporation, the agreements contained herein shall remain in
full force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Guarantor” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. If Guarantor is a limited liability company, the agreements herein
contained shall remain in force and be applicable, notwithstanding any changes
in the members comprising the limited liability company, and the term
“Guarantor” as used herein, shall include any alternate or successor limited
liability company, but any predecessor limited liability company and their
members shall not thereby be released from any liability. Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such partnership,
corporation or limited liability company which may be set forth in the Loan
Agreement, each Mortgage or any other Loan Document.

Section 11.      Authority. Guarantor (and its representative, executing below,
if any) has full power, authority and legal right to execute this Guaranty and
to perform all its obligations under this Guaranty.

Section 12.      Amendments and Waivers. This Guaranty may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Administrative Agent or a Borrower, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

Section 13.      GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS GUARANTY AND ALL CLAIMS AND CAUSES OF ACTION ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO THE
SUBSTANTIVE LAWS OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING THE
PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

 

7

 



--------------------------------------------------------------------------------

Section 14.      CONSENT TO JURISDICTION. GUARANTOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN
NEW YORK, NEW YORK AND APPELLATE COURTS FROM ANY THEREOF. GUARANTOR HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS, TO
ASSERT THAT IT IS NOT SUBJECT TO THE JURISDICTION OF SUCH COURTS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.

Section 15.      Miscellaneous. This Guaranty may be executed in one or more
counterparts by some or all of the parties hereto, each of which counterparts
shall be an original and all of which together shall constitute a single
agreement of Guaranty. The failure of any party hereto to execute this Guaranty,
or any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

This Guaranty constitutes the entire agreement of Guarantor with respect to the
matters set forth herein. The rights and remedies herein provided are cumulative
and not exclusive of any remedies provided by law or any other agreement, and
this Guaranty shall be in addition to any other guaranty of or collateral
security for any of the Guaranteed Obligations. The provisions of this Guaranty
are severable, and the invalidity or unenforceability of any one or more
sections of this Guaranty shall not affect the validity or enforceability of its
remaining provisions. Captions are for the ease of reference only and shall not
affect the meaning of the relevant provisions. The meanings of all defined terms
used in this Guaranty shall be equally applicable to the singular and plural
forms of the terms defined.

Section 16.      Exculpation. Notwithstanding anything to the contrary in this
Guaranty, the only entity or person with any financial or other obligation under
this Guaranty, at law or in equity, is Guarantor, and Administrative Agent and
Lenders shall look solely to the assets of Guarantor and its general partner(s)
for the satisfaction of any claim arising under, or in connection with, this
Guaranty, at law or equity. Notwithstanding anything to the contrary contained
in this Guaranty, except for any general partner of Guarantor, no present or
future Constituent Member (as hereinafter defined) in Guarantor, nor any present
or future shareholder, officer, director, employee, trustee, beneficiary,
advisor, member, partner, principal, participant or agent of or in Guarantor or
of or in any person or entity that is or becomes a Constituent Member in
Guarantor, shall have any personal or other liability, directly or indirectly,
under or in connection with this Guaranty. Administrative Agent and Lenders, on
behalf of themselves and their respective successors and assigns, hereby waive
any and all such personal or other liability. The term “Constituent Member”, as
used herein, shall mean any direct partner or member in Guarantor and any Person
that, directly or indirectly through one or more other partnerships, limited
liability companies, corporations or other entities, is a partner or member in
Guarantor except for any general partner of Guarantor. Notwithstanding anything
to the contrary contained in this Guaranty, neither the negative capital account
of any Constituent Member in Guarantor nor any obligation of any Constituent
Member in Guarantor to restore a negative capital account or to contribute or
loan capital to Guarantor or to any other Constituent Member in Guarantor shall
at any time be deemed to be the property or an asset of Guarantor (or any such
other Constituent Member) and neither Administrative Agent nor Lenders nor any
of their respective

 

8

 



--------------------------------------------------------------------------------

successors or assigns shall have any right to collect, enforce or proceed
against any Constituent Member with respect to any such negative capital account
or obligation to restore, contribute or loan.

Section 17.      Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or Guarantor
is made, or Administrative Agent or any Lender exercises its right of setoff ,
in respect of the Guaranteed Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws, all as if such payment had not been made or such setoff
had not occurred and whether or not Administrative Agent or the Lenders are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of Guarantor
under this paragraph shall survive termination of this Guaranty.

Section 18.      California State-Specific Waiver. In the event of any
inconsistencies between the terms and conditions that follow and the other terms
and conditions of this Guaranty, the following terms and conditions shall
control and be binding. Guarantor hereby waives:

(a)       Presentment, demand, protest, notice of protests, notice of dishonor,
notice of intention to accelerate, notice of acceleration and notices of
non-payment and notice of acceptance of this Guaranty;

(b)       The right, if any, to the benefit of or to direct the application of,
any security held by Administrative Agent, including any Collateral Properties;
and all rights of subrogation, any right to enforce any remedy which Guarantor
now has or hereafter may have against a Borrower and any right to participate in
any security now or hereafter held by Administrative Agent;

(c)       The right to require Administrative Agent to proceed against any
Borrower or to proceed against any security now or hereafter held by
Administrative Agent or to pursue any other remedy in Administrative Agent’s
power;

(d)       The benefits, if Guarantor is entitled to any benefits, of any
single-action legislation or of any or all anti-deficiency statutes or
regulations or judicial interpretations thereof, including, but not limited to,
any protection which may be afforded Guarantor by California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, and any amendments or modifications
thereto. Guarantor understands and agrees that by waiving the anti-deficiency
protections referred to herein, Guarantor can be held liable for a deficiency
judgment following a non-judicial foreclosure sale (including a non-judicial
foreclosure sale of a purchase money

 

9

 



--------------------------------------------------------------------------------

obligation) even if the price paid for any Collateral Property at the
non-judicial foreclosure sale is less than the fair value of such Collateral
Property; and Guarantor further understands and agrees that Guarantor is waiving
its defense that the price paid for any Collateral Property at a judicial
foreclosure sale may not be equal to the fair value of such Collateral Property;
and Guarantor further understands and agrees that by Guarantor waiving its right
to a fair value hearing following the foreclosure sale that Administrative Agent
can seek a deficiency against Guarantor up to the entire amount of the sums
guaranteed hereby less the amount paid for any Collateral Property at the
non-judicial or judicial foreclosure sale;

(e)       Any right of subrogation which Guarantor may have under California law
to seek reimbursement from a Borrower of any sums paid by Guarantor to
Administrative Agent pursuant to this Guaranty until the prior full and
indefeasible repayment of the Loan in accordance with the Loan Documents;

(f)        Any estoppel defense arising out of Section 580d of the California
Code of Civil Procedure;

(g)       Any defense arising out of absence, impairment or loss of any right of
reimbursement or subrogation or other right or remedy of Guarantor against a
Borrower or against any security resulting from the exercise or election of any
remedies by Administrative Agent, including the exercise of the power of sale
under any Mortgage, and any defense arising by reason of any disability or other
defense of a Borrower or by reason of the cessation, from any cause, of the
liability of a Borrower;

(h)       The benefit of or right to assert any statue of limitations affecting
Guarantor’s liability hereunder or the enforcement thereof, including but not
limited to the provisions of California Code of Civil Procedure Sections 580a
and 726 that require that any action for a deficiency be brought within three
(3) months after a foreclosure under any Mortgage;

(i)        Any partial payment by any Borrower or other circumstances which
operate to toll any statute of limitations as to any Borrower shall also operate
to toll the statute of limitations as to Guarantor;

(j)        Any defense based upon any change in name, location, composition or
structure of any Borrower, or any change in the type of business conducted by
any Borrower, or any other change in the identity or legal status of any
Borrower;

(k)       Any defense based upon the failure (if any) of Administrative Agent to
(i) obtain a similar guaranty from any other Person, or (ii) file a creditor’s
claim in the estate (in administration, bankruptcy or any other proceeding) of
any Person;

(l)        Any rights which Guarantor may have under California Civil Code
Sections 2809, 2810, 2819, 2822(a), 2845, 2849, 2850, 2899 and 3433; and

(m)      Without limiting the foregoing, Guarantor waives all rights and
defenses that Guarantor may have because Borrowers’ debt is secured by real
property. This means, among other things:

 

10

 



--------------------------------------------------------------------------------

 

(i)

Administrative Agent may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by any Borrower.

 

(ii)

If Administrative Agent forecloses on any real property collateral pledged by
any Borrower:

 

(A)

The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

 

(B)

Administrative Agent may collect from Guarantor even if Administrative Agent, by
foreclosing on the real property collateral, has destroyed any right the
Guarantor may have to collect from any Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrowers’ debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

Guarantor waives all rights and defenses arising out of an election of remedies
by Administrative Agent, even though the election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor’s rights of subrogation and reimbursement against any
Borrower by the operation of Section 580d of the California Code of Civil
Procedure or otherwise.

[NO FURTHER TEXT ON THIS PAGE]

 

11

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first above set forth.

 

 

FELCOR LODGING TRUST INCORPORATED

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

12

 



 